DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,5,12-13,15,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao to ( US 20170332396) in view of Nam to (US20170201968)

Regarding claims 1,12 Liao teaches method for data transmission, comprising: determining, by a terminal device, a numerology used in transmitting data, wherein the numerology comprises a subcarrier spacing and a signal prefix length, ([0039] discloses A UE needs to detect and decode the slot type for flexible slots only by combining semi-static configuration and physical-layer signaling, e.g., the UE knows slots 0-6 are DL-only slot type, and detects and decodes slots 7-9 dynamically. For example, radio frame 710 has the first 9 slots to be DL-only, and slot#9 to be UL-major; radio frame 720 has the first 8 slots to be DL)  when the subcarrier spacing is selected from one of 15 kHz, 30 kHz or 120 kHz, the signal prefix length indicates that a Cyclic Prefix (CP) uses a normal CP, ,([0026] discloses Multiple numerologies with 15 KHz subcarrier spacing and its integer or 2.sup.m multiple are proposed, where m is a positive integer. For example, the supported subcarrier spacing can be 15 KHz, 30 KHz, 60 KHz, 120 KHz, and 240 KHz. In the unified frame structure, the definition of a radio frame is the basic operation time unit in higher layer)   and when the subcarrier spacing is 60 kHz, the signal prefix length indicates that the CP uses a normal CP or an extended CP; ,([0026] discloses Multiple numerologies with 15 KHz subcarrier spacing and its integer or 2.sup.m multiple are proposed, where m is a positive integer. For example, the supported subcarrier spacing can be 15 KHz, 30 KHz, 60 KHz, 120 KHz, and 240 KHz. In the unified frame structure, the definition of a radio frame is the basic operation time unit in higher layer)   

Liao does not discloses detecting, by the terminal device according to the numerology, Downlink Control Information (DCI) which is sent by a network device and configured to schedule the data; detecting, by the terminal device, the data sent by the network device or sending the data to the network device according to the numerology and the defected DCI

However, Nam teaches detecting, by the terminal device according to the numerology, Downlink Control Information (DCI) which is sent by a network device and configured to schedule the data; detecting, by the terminal device ([0267] discloses the DCI that is sent with an alternative OFDM numerology indicates the OFDM numerology used for the xPDSCH being scheduled by one DCI) detecting, by the terminal device, the data sent by the network device or sending the data to the network device according to the numerology and the defected DCI ([0267] discloses signaling can be introduced so that a UE can identify the set and/or the number of time frequency resources that are available for data and control information reception/transmission and the OFDM numerology used)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Liao include detecting, by the as suggested by Nam. The modification would benefit the system to reliably decode transmitted packets.  

Regarding claim 20. A method for data transmission, comprising: determining, by a network device, a numerology used in transmitting data, ([0039] discloses A UE needs to detect and decode the slot type for flexible slots only by combining semi-static configuration and physical-layer signaling, e.g., the UE knows slots 0-6 are DL-only slot type, and detects and decodes slots 7-9 dynamically. For example, radio frame 710 has the first 9 slots to be DL-only, and slot#9 to be UL-major; radio frame 720 has the first 8 slots to be DL) wherein the numerology comprises a subcarrier spacing and a signal prefix length([0026] discloses Multiple numerologies with 15 KHz subcarrier spacing and its integer or 2.sup.m multiple are proposed, where m is a positive integer. For example, the supported subcarrier spacing can be 15 KHz, 30 KHz, 60 KHz, 120 KHz, and 240 KHz. In the unified frame structure, the definition of a radio frame is the basic operation time unit in higher layer)  when the subcarrier spacing is selected from one of 15 kHz, 30 kHz or 120 kHz the signal prefix length indicates that a Cyclic Prefix (CP) uses a normal CP,([0005] discloses unified frame structure design, there are 14/12 OFDM symbols in a subframe using normal/extended cyclic prefix in each numerology. The supported subcarrier spacing canbe 15 KHz, 30 KHz, 60 KHz, 120 KHz, and 240 KHz) and when the subcarrier spacing is 60 kHz the signal prefix length indicates that the CP uses a normal CP or an extended CP; ([0005] discloses unified frame structure design, there are 14/12 OFDM symbols in a subframe using normal/extended cyclic prefix in each numerology. The supported subcarrier spacing can be 15 KHz, 30 KHz, 60 KHz, 120 KHz, and 240 KHz) 
 Liao does not explicitly teach sending, by the network device according to the numerology, Downlink Control Information (DCI) which is configured to schedule the data to a terminal device; and sending, by the network device, the data to the terminal device or receiving the data sent by the terminal device according to the numerology and the DCI
However, Nam teaches sending, by the network device according to the numerology, Downlink Control Information (DCI) which is configured to schedule the data to a terminal device; ([0267] discloses the DCI that is sent with an alternative OFDM numerology indicates the OFDM numerology used for the xPDSCH being scheduled by one DCI) sending, by the network device, the data to the terminal device or receiving the data sent by the terminal device according to the numerology and the DCI([0267] discloses signaling can be introduced so that a UE can identify the set and/or the number of time frequency resources that are available for data and control information reception/transmission and the OFDM numerology used)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Liao include sending, by the network device according to the numerology, Downlink Control Information (DCI) which is configured to schedule the data to a terminal device; and sending, by the network device, the data to the terminal device or receiving the data sent by the terminal device according to the numerology and the DCI, as suggested by Nam. The modification would benefit the system to reliably decode transmitted packets.  Regarding claims 2,13 Liao teaches wherein determining by the terminal device, the numerology used in transmitting the data comprises: determining, by the terminal device, the numerology used in transmitting the data from a plurality of predefined numerologies([0026] discloses Multiple numerologies with 15 KHz subcarrier spacing and its integer or 2.sup.m multiple are proposed, where m is a positive integer. For example, the supported subcarrier spacing can be 15 KHz, 30 KHz, 60 KHz, 120 KHz, and 240 KHz).

Regarding claims 5,15 the combination of Liao and Nam teaches wherein detecting, by the terminal equipment according to the numerology, the DCI sent by the network device and configured to schedule the data comprises: detecting, by the terminal (Nam,[0267] discloses signaling can be introduced so that a UE can identify the set and/or the number of time frequency resources that are available for data and control information reception/transmission and the OFDM numerology used).
Claim 3-4,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao to ( US 20170332396) in view of Nam to (US20170201968) further in view of Kim to (US20070195738)Regarding claims 3,14 the combination of Liao and Nam does not explicitly teach before determining by the terminal device, the numerology used in transmitting the data, receiving, by the terminal device, configuration information sent by the network device, the configuration information comprising information about the numerology used in transmitting the data, wherein determining, by the terminal device, the numerology used in transmitting the data comprises: determining, by the terminal device, the numerology used in transmitting the data according to the configuration information
However, Kim teaches before determining by the terminal device, the numerology used in transmitting the data, receiving, by the terminal device, configuration information sent by the network device,( [0057] discloses the numerology and the resource allocation for the link throughput simulation. Transmitter, channel, and receiver configurations )  the configuration information comprising information ([0058] 2.times.2 (2 layers), and 4.times.4 (4 layers) antenna configurations for MIMO) wherein determining, by the terminal device, the numerology used in transmitting the data comprises: determining, by the terminal device, the numerology used in transmitting the data according to the configuration information([0079] discloses Terminal 1700 comprises a receiver 1702 that receives a signal, for instance one or more receive antennas, and performs typical actions (e.g., filters, amplifies, downconverts, etc.) the received signal and digitizes the conditioned signal to obtain samples)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Liao and Nam include before determining by the terminal device, the numerology used in transmitting the data, receiving, by the terminal device, configuration information sent by the network device, the configuration information comprising information about the numerology used in transmitting the data, wherein determining, by the terminal device, the numerology used in transmitting the data comprises: determining, by the terminal device, the numerology used in transmitting the data according to the configuration information, as suggested by Kim. The modification would benefit the system to reliably decode transmitted packets.  Regarding claim 4, the combination of Liao and Nam and Kim teaches wherein determining by the terminal device, the numerology used in transmitting the data (Kim,[0071] Adaptive H-ARQ BLER control--20% BLER target after the first transmission) and determining, by the terminal device, a numerology adopted when the target signal or the target channel is successfully detected as the numerology used in transmitting the data(Kim,[0064] GSM TU channel--3 kmph, 30 kmph [0065] Channel estimation--MMSE estimation [0066] Channel estimator length--15 OFDM symbols).
Claims 6-8,11,16-17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao to ( US 20170332396) in view of Nam to (US20170201968) further in view of Saxena to (US 20170230979) 
Regarding claims 6,16 the combination of Liao and Nam does not explicitly teach determining, by the terminal device, a DCI format configured to detect the DCI according to the numerology and correspondences between numerologies and DCI formats; and detecting, by the terminal device, the DCI sent by the network device and configured to schedule the data according to the DCI format
However, Saxena teaches determining, by the terminal device, a DCI format configured to detect the DCI according to the numerology and correspondences between numerologies and DCI formats;( [0125] Distinguish between 15 kHz and 3.75 kHz numerologies (1 bit) (if this is not signaled in other places such as SIBx.) [0126] In case of 15 kHz, the number of possible NB-PUSCH allocations for 1, 3, 6, and 12-tone formats are 12, 10, 7, and 1 respectively (30 cases requiring 5 bits) [0127] In case of 3.75 kHz, specify one of 48 subcarriers (requiring 6 bits))) and detecting, by the terminal device, the DCI sent by the network device and configured to schedule the data according to the DCI format([0124] FIG. 12 shows an example NB-PUSCH allocation within a subframe, for multi-tone transmission formats. The offset between NB-PUSCH allocations, and subsequently between the UL DMRS, can be on 1-subcarrier granularity. Additionally, the different NB-PUSCH transmission formats lead to a large number of possible resource allocations. In the most general case, the DCI for scheduling NB-PUSCH can: [0125] Distinguish between 15 kHz and 3.75 kHz numerologies (1 bit) (if this is not signaled in other places such as SIBx.) [0126] In case of 15 kHz, the number of possible NB-PUSCH allocations for 1, 3, 6, and 12-tone formats are 12, 10, 7, and 1 respectively (30 cases requiring 5 bits) [0127] In case of 3.75 kHz, specify one of 48 subcarriers (requiring 6 bits))
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Liao and Nam include determining, by the terminal device, a DCI format configured to detect the DCI according to the numerology and correspondences between numerologies and DCI formats; and detecting, by the terminal device, the DCI sent by the network device and configured to schedule the data according to the DCI format, as suggested by Saxena. The Regarding claim 7, the combination of Liao and Nam and Saxena teaches before determining, by the terminal device, the DCI format configured to detect the DCI according to the numerology and the correspondences between numerologies and DCI formats, receiving, by the terminal device, indication information sent by the network device, the indication information indicating the correspondences between numerologies and DCI formats(Saxena [0125] Distinguish between 15 kHz and 3.75 kHz numerologies (1 bit) (if this is not signaled in other places such as SIBx.).Regarding claims 8,17 the combination of Liao and Nam and Saxena teaches wherein different DCI formats correspond to different control information lengths, and/or DCI format indication bits in different DCI formats indicate different information(Saxena [0125] Distinguish between 15 kHz and 3.75 kHz numerologies (1 bit) (if this is not signaled in other places such as SIBx.) [0126] In case of 15 kHz, the number of possible NB-PUSCH allocations for 1, 3, 6, and 12-tone formats are 12, 10, 7, and 1 respectively (30 cases requiring 5 bits).Regarding claims 11, 19 the combination of Liao and Nam and Saxena teaches wherein the numerology further comprises at least one of the following parameters: a total number of subcarriers under a specific bandwidth, a total number of subcarriers of a Physical Resource Block (PRB), an Orthogonal Frequency Division Multiplexing (OFDM) symbol length, the point number of Fourier transform or inverse Fourier  [0126] In case of 15 kHz, the number of possible NB-PUSCH allocations for 1, 3, 6, and 12-tone formats are 12, 10, 7, and 1 respectively (30 cases requiring 5 bits).

Allowable Subject Matter
Claims 9-10,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461